SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1482
CAF 11-01754
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF DYLAN A.B.
-------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL               MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

DANIEL B., JR., RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.

ALAN P. REED, COUNTY ATTORNEY, BATH (CRAIG A. PATRICK OF COUNSEL), FOR
PETITIONER-RESPONDENT.

SALLY A. MADIGAN, ATTORNEY FOR THE CHILD, BATH, FOR DYLAN A.B.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered August 10, 2011 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Daltun A.B. (___ AD3d ___ [Feb.
1, 2013]).




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court